Citation Nr: 0205850	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-13 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for gout 
with rheumatoid arthritis. 

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, status post operative rectal prolapse.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
November 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The veteran has severe, persistent prolapse of the 
rectum.

2.  The veteran has totally incapacitating rheumatoid 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
prolapse of the rectum are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7334   (2001).

2.  The criteria for a disability rating of 100 percent for 
rheumatoid arthritis are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5002   (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Diagnostic Code 7334 provides that a 10 percent rating is 
warranted for mild prolapse of the rectum with constant 
slight, or occasional moderate leakage.  A 30 percent rating 
requires evidence of moderate prolapse of the rectum that is 
persistent or frequently recurring.  A 50 percent rating is 
warranted for severe (or complete), persistent prolapse of 
the rectum.  38 C.F.R. § 4.114, Diagnostic Code 7334 (2001).

During a January 1999 VA examination, the rectum sphincter 
tone was lax.  There was evidence of fecal leakage.  The size 
of the lumen was enlarged.  There were no clear fissures 
noted.  Large hemorrhoids at the 3 o-clock position were 
noted.  There was no clear evidence of thrombus in 
hemorrhoids noted.  There was evidence of bleeding with 
rectal prolapse on physical examination.  The diagnosis was 
rectal prolapse with hemorrhoids and fecal leakage.

The January 1999 VA examination report makes clear that the 
veteran has severe rectal prolapse with fecal leakage, and is 
consistent with other medical evidence of record.  A 50 
percent rating is warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7334.  This is the highest schedular rating 
for this disability.  The report makes clear that the 
veteran's hemorrhoids are part of this disability.  Any 
additional rating under another diagnostic code would 
constitute impermissible pyramiding of ratings of the same 
symptoms under separate diagnostic codes.  See 38 C.F.R. 
§ 4.14. 

38 C.F.R. § 4.71a, Diagnostic Code 5017, the diagnostic code 
for gout, provides that gout will be rated under Diagnostic 
Code 5002, the diagnostic code for rheumatoid arthritis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement which are totally incapacitating 
warrants a 100 percent disability evaluation.  Rheumatoid 
arthritis (atrophic) as an active process with less than the 
criteria for a 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, warrants a 60 
percent evaluation.  Symptom combinations productive of a 
definite impairment of health and objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2001).

During a January 1999 VA examination, the examiner found that 
the veteran had osteopenia and severe erosive osteoarthritis.  
He was unable to walk long distances or stand for a prolonged 
period of time or use his hands for lifting, carrying or 
grasping objects.  Therefore, in the examiner's view, the 
veteran was not employable and was unable to carry out any 
activities required for gainful employment.  The examiner 
further found that the veteran's complaints of the cervical 
spine with restricted movements and pain, with fusion of C4-5 
and degenerative changes as shown on X-ray, also related to 
the underlying disease process of rheumatoid arthritis.  The 
examiner's opinion, consistent with other medical evidence of 
record, supports a finding that the veteran's gout and 
arthritis are totally incapacitating.  Therefore, a rating of 
100 percent is granted pursuant to diagnostic codes 5002 and 
5017.  This is the highest schedular rating for the veteran's 
service connected disability.  Any additional rating under 
another diagnostic code would constitute impermissible 
pyramiding of ratings of the same symptoms under separate 
diagnostic codes.  38 C.F.R. § 4.14. 

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration.  The governing norm in such 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b). The veteran's arthritis is now rated as 
100 percent disabling, the maximum rating for any single 
disability, so that there is no issue as to an extraschedular 
rating.  His prolapse of the rectum is at the maximum 
schedular rating of 50 percent.  He is not currently 
receiving treatment for this disability (see the January 1999 
VA examination report) and there is no evidence of frequent 
periods of hospitalization for this condition, or other 
exceptional disability considerations not contemplated by the 
rating criteria.  Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-2000 (Nov. 27, 2000).  Because the 
benefits sought on appeal are being granted in full, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claims without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating of 50 percent for prolapse of the rectum is granted, 
subject to the provisions governing the payment of monetary 
benefits.

A rating of 100 percent for rheumatoid arthritis is granted, 
subject to the provisions governing the payment of monetary 
benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

